Citation Nr: 0334382	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-06 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
the service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty in the Army from October 
1990 to June 1991, which included a tour of duty in Southwest 
Asia from November 1990 to May 1991.  She also had other 
service in the Army Reserve.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 RO decision, which granted service 
connection and assigned a 50 percent rating for PTSD, 
effective on May 31, 2000.  The veteran appeals for a higher 
rating.  


FINDING OF FACT

The service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment with deficiencies in most 
areas and an inability to establish and maintain effective 
relationships.  


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating for 
the service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  The regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  

The VCAA and the implementing regulations, in pertinent part, 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

In this case, the RO has made reasonable efforts to assist 
the veteran in obtaining evidence for her claim, to include 
requesting VA medical records.  The RO has also sought and 
obtained examinations regarding the issue at hand.  
Additionally, the RO has provided the veteran with the 
opportunity for a hearing, but she declined.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision, Statement of the Case, and Supplemental 
Statements of the Case, the RO has notified her of the 
evidence needed to substantiate her claim.  However, it does 
not appear that she has been informed of what evidence she 
was responsible for obtaining and what evidence the VA would 
procure.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Notwithstanding the fact that the RO has not furnished the 
veteran with adequate notification of the redefined 
obligations of the VA as contained in the VCAA, to the extent 
of the favorable action taken hereinbelow, this due process 
deficiency is harmless.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. §§ 4.126, 4.130 (2003).  

Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2003).  

The veteran's service-connected PTSD is evaluated under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
disability rating requires:  occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires:  occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires:  total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A careful review of the records shows that the veteran's 
service-connected PTSD has been rated 50 percent disabling 
ever since service connection was established.  She contends 
that her condition is more disabling than is reflected by the 
current 50 percent rating.  

The VA inpatient records show that the veteran was admitted 
to the hospital on two occasions, in May 2000 and June 2000.  
The provisional diagnoses in early June 2000 were those of 
PTSD with depression, polysubstance abuse, acute alcohol 
intoxication and panic disorder without agoraphobia by 
history; the assigned Global Assessment of Functioning scale 
score (GAF) was 45.  

In late June 2000, after her second discharge, the diagnoses 
were major depression without psychotic features, PTSD, and 
polysubstance abuse (in remission); the assigned GAF was 50.  

The records from the Vet Center dated in June 2000, for the 
period between her VA hospitalizations, show that the veteran 
presented disheveled and unkempt.  She was in a rage and 
sobbing uncontrollably.  It was noted that she met all the 
criteria for re-experiencing, avoidance, and arousal for a 
diagnosis of PTSD.  The examiner stated that the veteran was 
severely impaired by her symptoms.  The diagnosis was that of 
severe PTSD and severe major depression, with a GAF of 21, to 
reflect suicidal ideation, risk of violent behavior, and 
severe impairment in multiple areas to include family, social 
and work.  

On an October 2000 VA examination, the examiner noted that on 
mental status examination, the veteran reported that her 
difficulties with employment had to do with fatigue.  She 
indicated a great deal of hate that impaired her ability to 
have a stable, caring relationship with a man.  Her attention 
and concentration was reportedly impaired.  She indicated 
that prescribed sleep medications have been helpful.  Certain 
odors caused her heart to race, which may be a flashback.  
She sometimes had panic attacks that have been sufficiently 
severe that she thought she was having a stroke.  The 
diagnosis was that of PTSD, alcoholism, and paranoid defense 
mechanisms; the assigned GAF was 50, denoting serious 
symptoms that impair social and occupational functioning.

On an April 2001 VA examination, the examiner considered 
whether the veteran's diagnoses of PTSD and alcoholism were 
separate or interacting and to estimate the relative 
contribution of the alcoholism and the PTSD to the disabling 
symptoms as reflected in the GAF score.  

The VA examiner stated that the veteran's GAF score of 50 
incorporated PTSD as well as other problems (i.e., 
personality disorder and alcohol abuse).  He ascribed a 
somewhat greater proportion of the GAF score to the veteran's 
PTSD than to the other psychiatric conditions.  

The VA outpatient records show continuing treatment for PTSD 
in 2002.  In a May 2002 record, the veteran's medications 
were reportedly not helpful with her tiredness and panic 
attacks every week.  It was reported that she still had 
suicidal/homicidal ideation.  The assessment indicated that 
she was seeking rehabilitation for PTSD and that her GAF was 
40.  

A careful review of the record shows that the veteran's 
service-connected PTSD has been rated 50 percent since May 
31, 2000, the date when service connection was established.  
In statements received in June 2001 and May 2002, the veteran 
contends that she meets the criteria for a 70 percent rating.  

After consideration of all evidence of record, the Board 
concludes that, since May 2000, the service-connected PTSD 
warrants the assignment of a 70 percent rating.  

The record reflects that, since May 2000, the veteran has 
been assigned a range of GAF scores:  21, representing 
behavior that is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment, or inability to function in almost all areas; 40, 
representing some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood; and 45 
to 50, representing serious symptoms or serious impairment in 
social or occupational functioning.  

It is noted that a disability rating depends on evaluation of 
all the evidence, and an examiner's classification of the 
level of a psychiatric impairment, by words or by a GAF 
score, is to be considered but is not determinative of the 
percentage disability rating to be assigned.  38 C.F.R. § 
4.126; VAOPGCPREC 10-95.  

Nevertheless, based on the severity of symptoms as reported 
on VA and Vet Center medical reports, as well as the GAF 
scores, the Board finds that the symptoms the veteran does 
exhibit are of such severity as to affect her life and her 
ability to function to a degree that more nearly approximates 
the criteria for the assignment of a 70 percent rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The veteran's current symptoms and manifestations of PTSD 
amount to occupational and social impairment consistent with 
the rating schedule and within the meaning of Mauerhan v. 
Principi, supra.  Further, this finding is fully supported by 
and consistent with the medical evidence in the record.  

Accordingly, based upon consideration of all the evidence of 
record, the Board concludes that the service-connected PTSD 
warrants the assignment of a 70 percent evaluation.  



ORDER

An increased rating to 70 percent for the service-connected 
PTSD is granted, subject to the regulations controlling 
disbursement of VA monetary funds.  



REMAND

Notwithstanding the decision hereinabove, the Board now 
addresses the issue of whether the veteran is entitled to a 
rating in excess of 70 percent for her PTSD.  

In the Board's opinion, the medical records are unclear as to 
the effect of the veteran's service-connected PTSD on her 
employability.  The current medical evidence of record is 
inconclusive for purposes of determining whether the 
veteran's PTSD meets the criteria for either a higher 
schedular rating (i.e., 100 percent) under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003) or for a total compensation 
rating due to individual unemployability (TDIU) under 
38 C.F.R. § 4.16 (2003).  

For example, on a June 2000 letter from the Vet Center, an 
examiner stated that the veteran was unable to pursue any 
gainful employment at that time due to PTSD and major 
depression.  On a VA outpatient record dated in August 2002, 
it was noted that the veteran had extremely severe PTSD with 
worsening symptomatology and that she was unemployable due to 
PTSD symptoms.  

The record indicates that the veteran has not been employed 
since 1998.  VA records indicate that she has been diagnosed 
variously with PTSD, major depression, personality disorder, 
and alcohol and polysubstance abuse.  The VA examination 
reports of July 1999, October 2000, and April 2001 did not 
furnish an opinion with regard to the extent of her 
occupational impairment due solely to the PTSD.  

Based on the foregoing, the Board finds that a VA examination 
is warranted in order to clarify the extent of impairment of 
the veteran's PTSD on her occupational functioning.  Such 
clarification would assist in determining whether the veteran 
is entitled to a rating in excess of 70 percent, whether 
under the criteria of Diagnostic Code 9411 or the criteria 
for a TDIU under 38 C.F.R. § 4.16 (2003).  

The Board also notes that the last Supplemental Statement of 
the Case pertaining to the issue on appeal was issued by the 
RO in September 2002.  Thereafter, the RO transferred the 
case to the Board in September 2002 for appellate review.  
Thereafter, in September 2002 and July 2003, the veteran 
submitted additional pertinent medical evidence (i.e., VA 
outpatient records in support of her claim) to the RO and the 
Board.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law during the pendency of the veteran's appeal.  The VCAA 
essentially enhances the VA's obligation to notify her about 
her claim (i.e., what information or evidence is required to 
grant her claim) and to assist her to obtain evidence for her 
claim.  

In reviewing the record, the Board notes that the veteran has 
not been adequately apprised of the VCAA and the 
responsibilities of the VA and claimant under that law, with 
regard to her claim for a higher rating for PTSD.  

Thus, the RO must ensure compliance with the notice and duty 
to assist provisions contained in the VCAA, to include 
sending any additional letters to the veteran or obtaining 
any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from her 
and what the VA has done and will do to assist her in 
substantiating her claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, the RO must also ensure that the veteran has been 
afforded the requisite time and opportunity to respond.  In 
so doing, the RO should be mindful of Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), wherein the Court recently found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

The Court thus invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  This conclusion is similar to that one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify her of what 
information or evidence was needed from 
her and what the VA has done and will do 
to assist her in substantiating her claim 
of a higher rating for the service-
connected PTSD.  All VCAA notice 
obligations must be satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination, 
in order to determine the severity of her 
service-connected PTSD.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All clinical 
findings should be reported in detail in 
the examination report.  The examiner 
should render an opinion regarding the 
extent of occupational impairment due 
solely to the PTSD, specifically 
commenting on whether the veteran is 
unable to secure or maintain a 
substantially gainful occupation as a 
result of his PTSD.  Complete rationale 
for all opinions expressed should be 
provided.    

3.  Thereafter, the RO should 
readjudicate the veteran's claim of a 
higher rating for the service-connected 
PTSD, to include consideration of all the 
evidence received since the September 
2002 Supplemental Statement of the Case.  
Such readjudication should include 
determining if she satisfies the criteria 
for a higher rating under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003) or 
the criteria for a total disability 
rating due to individual unemployability 
(TDIU) under 38 C.F.R. § 4.16 (2003).  If 
the decision remains adverse to the 
veteran, the RO should provide her and 
her representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



